DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Alternative Name
4-1BB ligand is commonly known as 4-1BBL or CD137L (see specification p. 5, line 11).

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method for Treating Cancer Using 4-1BBL .

The disclosure is objected to because of the following informalities: on p. 9, line 13, it appears “pro.alpha   2(I)” should be “pro.alpha.2(I)”; on p. 10, line 10, there is a misprint after the second occurrence of TNF; on p. 11, line 29, NF_-B has a misprint for the κ; on p. 17, lines 13-14, it appears that 4-1BBL instead of TRAIL may have been intended; on p. 24, line 23, there is a misprint between the parentheses.

In accordance with 37 C.F.R. 1.821(d) Where the description or claims of a patent application discuss a sequence that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the sequence identifier, preceded by "SEQ ID NO:" in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application. Currently, sequences are referred to with no colon after “NO”.

The use of the term “Keytruda” (Fig. 15, p.  p. 31, line 13), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
.

Appropriate correction is required.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Item 1) provides general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes (not kb);
via EFS-Web as a PDF (not recommended); or
on paper.

Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 3, 5 and 6 are indefinite because they recite “anti-PD1” or “anti-PD-L1”. There is no definition of the terms in the specification and they are not art recognized terms.  It is unclear if they are intended to mean an anti-PD1 or anti-PD-L1 antibody, respectively, or refer to some other type molecule.  At the same time, there is no limitation related to the amount of anti-PD-1 or anti-PD-L1 administered. That is, whether it is in trace or homeopathic amounts or in a therapeutically effective amount, for example, which is important to know in order to be able to interpret the claim. As a result, the metes and bounds of the claims are unclear.  For the purpose of compact prosecution, it is being assumed that the terms were intended to refer to an anti-PD1 or anti-PD-L1 antibody, because that is what was used in the examples (e.g., anti-PD-1 antibody Keytruda®).


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/029043 A1.
WO 2016/029043 teaches soluble muteins of TNF superfamily members, including 4-1BB ligand (4-1BBL), in which one or more specific amino acids are substituted with cysteine to form intermolecular bonds (p. 2, lines 9-28) to produce homotrimers (e.g., claim 149). 4-1BBL and its receptor require oligomerization, with non-oligomerized trimeric soluble 4-1BBL about 100-fold less active (p. 45, lines 27-29). It is reported (p. 45, lines 33-35) that “The 4-1BB/4-1BB signaling has been a prime target for cancer immunotherapy. Studies have shown that various tumor infiltrating T-cells express the 4-1BB receptor that agonistic 4-1BB antibodies trigger effective antitumor immune responses.”  The 4-1BBL mutein may be used to activate 4-1BB receptor expression on tumor-selective T and NK cells.  A pharmaceutical composition comprising the soluble mutein is also taught, wherein administration is by subcutaneous, intravenous, or intraperitoneal injection and is daily, weekly or monthly (p. 100, lines 6-9 and 33-36, and p. 99, lines 8-9).  Treatment of cancer is taught, alone or in combination with a chemotherapy or immunotherapy agent, including with a cancer checkpoint inhibitor which may be an anti-PD1 agent or anti-PD-L1 agent (p. 47, lines 7-9). The treatment may further comprise a chemotherapy agent and/or a ras inhibitor (p. 105, line 22). The cancer may be gastrointestinal, colorectal, lung, pancreatic, peritoneal or ovarian cancer (p. 15, line 1-26). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/029043 A1 as applied to claims 1-3, 7-11 and 13-20 above, and further in view of Wei (OncoImmunol. 3:e28248; 10.4161/onci.28248, 2014).
WO 2016/029043 teaches soluble muteins of TNF superfamily members, including 4-1BB ligand (4-1BBL), in which one or more specific amino acids are substituted with cysteine to form intermolecular bonds (p. 2, lines 9-28) to produce homotrimers (e.g., claim 149). 4-1BBL and its receptor require oligomerization, with non-oligomerized trimeric soluble 4-1BBL about 100-fold less active (p. 45, lines 27-29). It is reported (p. 45, lines 33-35) that “The 4-1BB/4-1BB signaling has been a prime target for cancer immunotherapy. Studies have shown that various tumor infiltrating T-cells express the 4-1BB receptor that agonistic 4-1BB antibodies trigger effective antitumor immune responses.”  The 4-1BBL mutein may be used to activate 4-1BB receptor expression on tumor-selective T and NK cells.  A pharmaceutical composition comprising the soluble mutein is also taught, wherein administration is by subcutaneous, intravenous, or intraperitoneal injection and is daily, weekly or monthly (p. 100, lines 6-9 and 33-36, and p. 99, lines 8-9).  Treatment of cancer is taught, alone or in combination with a chemotherapy or immunotherapy agent, including with a cancer checkpoint inhibitor which may be an anti-PD1 agent or anti-PD-L1 agent (p. 47, lines 7-9). The treatment may further comprise a chemotherapy agent and/or a ras inhibitor (p. 105, line 22). The cancer may be gastrointestinal, colorectal, lung, pancreatic, peritoneal or ovarian cancer (p. 15, line 1-26). Treatment of cancer which is malignant ascites is not taught. WO 2016/029043 does not teach treatment of malignant ascites with the soluble 4-1BBL mutein.
Wei teaches treatment of cancers by blockade of PD-1 and activation of CD137 by monoclonal antibodies has been effective in treating mice bearing B16 or SW-1 melanomas or TC-1 lung carcinoma, including with cisplatin in the TC-1 model (p. 2, col. 2, middle of first 
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to have treated cancer with the 4-1BBL mutein-containing trimer in combination with a PD-L blocking agent, for example an anti-PD-1 or anti-PD-L1 antibody, as taught by WO 2016/029043. It would have been obvious to treat a cancer which was ovarian cancer and/or malignant ascites, because WO 2016/029043 taught that the 4-1BBL trimer would reasonably be expect to treat a variety of cancers and Wei et al. taught that ovarian cancer may be accompanied by malignant ascites.  Wei et al. provided a reasonable expectation of success by showing that blocking PD-1 and activating CD137/4-1BB significantly prolonged survival in ID8 tumor- and ascites-bearing mice.


Claims 1-3 and 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,691,815 B2 (cited in the IDS filed 2/27/20), Rabu et al. (J. Biol. Chem. 280(50):41472-41481, Dec. 2005), Wei et al. (OncoImmunol. 3:e28248; 10.4161/onci.28248, 2014) and US 2015/0126710 A1.
US 7,691,815 teaches self-trimerization of soluble receptors joined by in-frame fusion to a C-terminal portion of collagen to form a disulfide bond-linked trimeric fusion protein, that when expressed by a eukaryotic cell is secreted as a soluble fusion protein in essentially only trimeric forms with covalent intermolecular disulfide bonds between the C-propeptide domains of collagen (col. 4, lines 26-36).  Formation of the trimer involves (col. 4, lines 38-44) “introducing into a eukaryotic host cell a DNA construct comprising a promoter which drives the transcription of an open reading frame consisting of a signal peptide sequence which is linked in-frame to a non-collagen polypeptide to be trimerized, which in turn is joined in-frame to the C-
Rabu et al. teaches that 4-1BBL (CD137L) is a member of the tumor necrosis superfamily, and promotes T cell proliferation and cytokine production, as well as T cell survival and inhibition of apoptosis (p. 41472, col. 1, second paragraph).  It was previously shown (p. 41472, col. 2 lines 2-4) that administration of agonistic anti-4-1BB antibody to mice led to significant tumor regression, “even in weakly immunogenic tumors.” The extracellular domain (ECD) of 4-1BBL forms a trimer with a disulfide bond that stabilizes the trimer using a cysteine in the membrane-proximal region (C51, p. 41474, col. 2, second paragraph, p. 41476, end of col. 1, and p. 41477, end of col. 1). It was found that the 4-1BBL trimeric form when bound to biotin (AviTag-4-1BBL) bound 4-1BB with high affinity but was not costimulatory, preventing 4-1BB/4-1BBL interaction among CD3-stimulated peripheral blood mononuclear cells (PBMC), leading to inhibition of proliferation (p. 41480, col. 1, ~2/3 down). When the AviTag4-1BBL was cross-linked, it was able to costimulate T cells and induce T cell proliferation (p. 41478, col. 2, second paragraph).
Wei teaches treatment of cancers by blockade of PD-1 and activation of CD137 by monoclonal antibodies has been effective in treating mice bearing B16 or SW-1 melanomas or TC-1 lung carcinoma, including with cisplatin in the TC-1 model (p. 2, col. 2, middle of first paragraph). In the ovarian cancer ID8 syngenic orthotopic mouse model, treatment with the combination of anti-PD1 and anti-CD137 antibodies significantly prolonged survival by greatly 
US 2015/0126710 A1 teaches trimerization by covalent linkage of disulfide bridges between cysteines of a collectin collagen-like domain fusion as a scaffold fused to a cytokine of the TNF superfamily or a receptor binding domain thereof, including 4-1BBL ([0069], [0071]-[0073] and [0084]). In one example where TRAIL is the cytokine portion of the trimerized fusion protein, the fusion is able to induce apoptosis, including of cancer cells (Figs 10 and 22). Also taught is treatment of cancer with a fusion protein of the invention, including tumors of the reproductive system, gastrointestinal tract and soft tissues (e.g., [0135]). The TRAIL fusion also showed a longer serum half-life than recombinant TRAIL alone ([0224]).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to have a secreted fusion protein comprising a soluble 4-1BBL extracellular domain fused in-frame to a C-terminal portion of collagen portion capable of covalent self-trimerization with disulfide bonds because US 7,691, 815 showed trimerization with a collagen TRIMER tag was not only possible with three different types of proteins (AP, CD4 and sTNFR-II), but could produce a fusion protein capable of therapeutic benefit, as shown with sTNFR-II-TRIMER Tag fusion.  The references explain that the activating (stimulating) state for TNF, TRAIL, and 4-1BBL and their respective receptors is in a trimeric form, whereas Fc Tag fusions produce dimers or a mixture of multimeric states of about equal amounts. Rabu et al. showed that trimerization was necessary for significant 4-1BBL activity and agonist activity is necessary for treatment of cancer. US 7,691,815 states that the collagen-based trimerization fusion may be used not only with soluble receptors, but also with secreted proteins. The many advantages of using C-propeptide of collagen as a self-trimerization portion of a fusion protein are set forth in US 7,691,815.  It would have been obvious to substitute the soluble 4-1BBL ligand of the prior art for the sTNFR-II in the self-trimerizing fusion protein of US 7,691,815 for the above reasons and because substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time the invention was made. Wei et al. taught that .


Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that the sequence of the instant C-terminal portion of collagen capable of self-trimerization (e.g., in instant SEQ ID NO:3 and 4) is different than that of the prior art of record (US 7,691,815 (‘815), US 7,666,837, and US 7,268,116). In the prior art patents, the TRIMER tag fusions include a BMP-1 recognition site (-RADD, ‘815 SEQ ID NO:2) or include a mutated BMP-1 recognition site (–XRSD, ‘815 SEQ ID NO:4), whereas the TRIMER tag of the instant application has a BMP-1 recognitions site of RAND (e.g., amino acids of 248-251 of instant SEQ ID NO:3 and 251-254 of SEQ ID NO:4). 
Claims 5 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.

Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        December 2, 2021